Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 6, 2013                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
  145604(40)                                                                                                         Justices




  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellant,
                                                                   SC: 145604
  v                                                                COA: 304403
Bay CC: 10-010787-FC
  DAVID BARRY BURNS,
             Defendant-Appellee.
  ____________________________________


        On order of the Chief Justice, the motion by defendant-appellee for extension to
  February 13, 2013 of the time for filing his brief is considered and it is granted.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 6, 2013                       _________________________________________
                                                                              Clerk